DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed November 10, 2020, with respect to the rejection of claims 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thacker et al (US Publication No. 2014/0376931) and Phillips (US Publication No. 2004/0032442).

Claim Rejections - 35 USC § 112
Claims 1, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1, 10 and 1, “a signal” in line 5 and “a signal” in line 12 are indefinite.  Do they refer to the same signal or different ones?  They should be defined or described.  The same with “a signal” in lines 6, 8, and 16 of claim 10 and “a signal” in lines 4 and 16 of claim 13.
Concerning claim 13, “an authenticated print substance” in lines 5-6 and lines 10-11 are indefinite.  If they refer to the same substance, “an authenticated print substance” in lines 10-11 should be “the authenticated print substance”.  Otherwise, they should be defined or described.
Concerning claim 14, clarification on “the signal” and “a signal” are indefinite since they need to be defined or described in order to be distinguished since both of the signals are from the refill print substance container.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker et al (US Publication No. 2014/0376931) in view of Phillips (US Publication No. 2004/0032442).
	Concerning claim 1, Thacker et al discloses a device (Figs.1-4, 8-10, 13) comprising:
	a container (810 or 820, Figs.8) to hold a print substance, the container comprising a refill port (on either side of the toner hopper assembly holding the chip holding structure 140, Fig.2) through which print substance is to be introduced into the container (Figs.8; paragraphs 47, 49-52, 55, 58-60); and a processor (1330, Fig.13), the processor to:
	receive a signal (620, Fig.6 or 720, Fig.7) indicative of an amount of print substance introduced via the refill port (Figs.2, 7, 12-13; paragraphs 13-15, 49-54, 58-59, 174-175); and
	predict a print substance end-of-life (EOL) based on the amount of print substance introduced (Figs.7, 12, 13; paragraphs 13-15, 48-50, 57-61, 81, 84, 93-95).
	Thacker does not directly teach a refill port through which print substance is to be introduce into the container.  However, Thacker discloses the toner hopper assembly 102 (Fig.2) with hopper 810 or 820 (Figs.8) which is loaded with maximum amount of toner or with amount that matches chip data (740, Fig.7), (Figs.6 and 7; paragraphs 58-60).  Thacker further teaches an OEM chip as a replacement chip memory storing different toner parameters including toner load (paragraphs 48-50).  Thus, it is a matter of well-known in the art that the refilled cartridge with the hopper assembly 102 has a 
	In addition, Phillips discloses a system and method for refilling printing cartridges wherein the printing cartridge includes a refill port (204, Fig.2 or 604, Fig.6) and the refill port is connected to a refill station (400, Fig.3) as a refill print substance container (paragraphs 33-43, 45-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the hopper assembly 102 in Thacker et al having a refill port connecting to a refill print substance container as taught in Phillips since both of them teach the same endeavor of refilling the cartridge by introducing an amount of print substance in the cartridge which leads to the same result of reusing used cartridges.  That would yield to predictable result of printer capable of monitoring the amount of print substance in its cartridge in order to refill the used cartridge without replace with a new cartridge.   

	Concerning claims 2-9, Thacker in view of Phillips et al further discloses the device of claim 1 further comprising:
	- a refill interface (Fig.5 or Fig.13) connected to the refill port, the refill interface to receive print substance from a refill print substance container (paragraphs 13, 48-52, 58-60, 175),  (claim 2);
	- the processor is further to determine whether the print substance introduced via the refill interface comprises authenticated print substance (paragraphs 49-51, 76-77, 95-96), (claim 3);
	- the processor is further to disable prediction of the print substance EOL based on a determination that the print substance introduced via the refill Interface comprises unauthenticated print substance (claim 4);
	- the to be predicted print substance EOL comprises a determination of a number of pages printable and wherein the processor is to transmit the to be determined number of pages printable (paragraphs 5, 7, 10, 61-63, 83-84, 93-95), (claim 5);
	- a display to indicate the to be determined number of printed pages (paragraphs 5, 7, 11, 25, 46, 49-50, 77, 86-87, 90, 97-102), (claim 6);

	- the signals indicative of the amount of print substance introduced are representative of an amount of print substance measured in grams and the to be predicted print substance EQL is to be determined based on a relationship between grams of print substance and numbers of pages printable (paragraphs 84-87, 93, 95, 98, 178), (claim 8);
	- a memory (chip) arranged on the container, and wherein the processor is to store signals indicative of the to be predicted print substance EOL (paragraphs 25, 84-85, 93-95), (claim 9).
	Concerning claims 16-20, Phillips further teaches the device of claim 1, wherein:
- the signal received from the refill print substance container comprises a mechanical signal, an electrical signal, or an identification marking of the refill print substance container (905, 920-922, Fig.9; 1005, 1025, Fig.10; 1110, 1125, Fig.11; paragraphs 80-83), (claim 16);
- the mechanical signal comprises a prong mechanism (Fig.3; paragraphs 42-64), (claim 17);
- the processor is further to predict the print substance EOL based on the amount of print substance introduced and based on an amount of print substance remaining in the container prior to the introduction of print substance from the refill print substance container (905, 910, Fig.9; 1005, 1010, Fig.10; 1105, 1110, Fig.11; paragraphs 80-82), (claim 18);

- the signal received from the refill print substance container used to indicate the authenticity of the print substance comprises a physical feature of the refill print substance container, an electrical signal, or an identification marking of the refill print substance container (paragraphs 24, 26, 29-31, 35-37, 40, 45-46, 64, 81-84), (claim 20).
	Concerning claim 10, Thacker discloses a print device as discussed in claim 1 above and further comprising:
	a refill interface (chip);
	a container to hold a print substance (hopper in 102, Fig.2, 810, Fig.8a or 820, Fig.8b) , wherein the container comprises
	an input port (on the side of the hopper) in communication with the refill interface; and a processor (1330, Fig.13) to:
	receive signals to enable authentication of print substance introduced to the container via the refill interface; receive signals indicative of an amount of authenticated print substance introduced via the refill interface; and determine, using the amount of authenticated print substance introduced via the refill interface, a number of pages printable by the print substance in the container (Figs.6-7, 12; paragraphs 13-17, 49-51, 53-54, 58-60, 76-77, 83-84, 95-96, 175).
	Thacker does not directly teach a refill port through which print substance is to be introduce into the container.  The same discussion is repeated as in claim 1 above.

	- a network controller to transmit the to be determined number of pages printable by the print substance to an external device (Fig.13; paragraphs 89, 63-78), (claim 11);
	- the to be determined number of pages printable by the print substance in the container is to be determined based on a relationship between print substance amounts and numbers of pages printable, by print substance (paragraphs 46, 49-50, 53, 54, 58-59, 87, 93, 95), (claim 12).
	Claims 13-15 are method claims of apparatus claims 10-12.  Claims 13-15 are rejected for the same rationales set forth for claim 10-12 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Mizutani et al (US Publication No. 2019/0299624) discloses an ink refill container capable of refilling an ink tank with ink and an ink refill system including such an ink refill container.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



February 13, 2021